DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Ishii US 8,469,213.  Ishii discloses a bottle cap (figs 1-3) comprising a body (4, fig 1) having a round top face  (8, fig 1) and a cylindrical skirt (10, fig 1), a security ring (6, fig 1) connected to a lower edge of the skirt by multiple breakable first bridge portions (26, fig 3), a rectangular opening (42, fig 2), a second tab (47, fig 2) extends from a middle portion of the opening, two non-breakable plates (50a, 50b) within the opening, each non-breakable plate comprises a top end (52a, fig 2), a bottom end (60a, fig 2), a first inclined section (54a, fig 2) and a second inclined section (58a).
Ishii does not disclose: that the second tab is connected to a middle portion of the second opening by a breakable second bridge portion; or a breakable first bridge is connected to and between the first inclined side and the first inclined section, a breakable second bridge is connected to and between the second inclined side and the second inclined section.  Further, there is no reference of record that would have, absent impermissible hindsight, motivated a person of ordinary skill in the art to have modified Ishii to include said limitations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,474,491 discloses a similar bottle cap with non breakable tethers
 US 5,215,204 discloses a similar bottle cap with a non breakable tether
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733